Exhibit 10.31

AMENDMENT TO THE
2006 STOCK PLAN
FOR
NON-EMPLOYEE DIRECTORS OF
HONEYWELL INTERNATIONAL INC.

     The 2006 Stock Plan for Non-Employee Directors of Honeywell International
Inc. (“the Plan”), is hereby amended effective December 8, 2006, by replacing
Section 9 of the Plan in its entirety with the following paragraph:

“9. Adjustment Upon Certain Changes

     (a) Shares Available for Grants. In the event of any change in the number
of Shares outstanding by reason of any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of Shares or
similar corporate change, the maximum aggregate number of Shares with respect to
which the Committee may grant Awards and the maximum aggregate number of Shares
with respect to which the Committee may grant Awards to any individual Eligible
Director in any calendar year shall be appropriately adjusted by the Committee.
In the event of any change in the number of Shares outstanding by reason of any
other similar event or transaction, the Committee may, to the extent deemed
appropriate by the Committee, make such adjustments in the number and class of
Shares with respect to which Awards may be granted.

     (b) Increase or Decrease in Issued Shares Without Consideration. Subject to
any required action by the shareowners of the Company, in the event of any
increase or decrease in the number of issued Shares resulting from a subdivision
or consolidation of Shares or the payment of a stock dividend (but only on the
Shares), or any other increase or decrease in the number of such Shares effected
without receipt or payment of consideration by the Company, the Committee shall
equitably adjust the number of Shares subject to each outstanding Award and the
Exercise Price per Share of each such Award.

     (c) Certain Mergers. Subject to any required action by the shareowners of
the Company, in the event that the Company shall be the surviving corporation in
any merger, consolidation or similar transaction as a result of which the
holders of Shares receive consideration consisting exclusively of securities of
such surviving corporation, the Committee shall have the power to adjust each
Award outstanding on the date of such merger or consolidation so that it
pertains and applies to the securities which a holder of the number of Shares
subject to such Award would have received in such merger or consolidation.

     (d) Certain Other Transactions. In the event of (i) a dissolution or
liquidation of the Company, (ii) a sale of all or substantially all of the
Company’s assets (on a consolidated basis), (iii) a merger, consolidation or
similar transaction involving the Company in which the Company is not the
surviving corporation or (iv) a merger, consolidation or similar transaction
involving the Company in which the Company is

--------------------------------------------------------------------------------





 

the surviving corporation but the holders of Shares receive securities of
another corporation and/or other property, including cash, the Committee shall,
in its sole discretion, have the power to:

     (1) cancel, effective immediately prior to the occurrence of such event,
each Award (whether or not then exercisable), and, in full consideration of such
cancellation, pay to the Participant to whom such Award was granted an amount in
cash, for each Share subject to such Award equal to the value, as determined by
the Committee in its reasonable discretion, of such Award, provided that with
respect to any outstanding Stock Option such value shall be equal to the excess
of (A) the value, as determined by the Committee in its reasonable discretion,
of the property (including cash) received by the holder of a Share as a result
of such event over (B) the Exercise Price of such Stock Option; or

     (2) provide for the exchange of each Award (whether or not then exercisable
or vested) for an Award with respect to, as appropriate, some or all of the
property which a holder of the number of Shares subject to such Award would have
received in such transaction and, incident thereto, make an equitable adjustment
as determined by the Committee in its reasonable discretion in the Exercise
Price of the Award, or the number of Shares or amount of property subject to the
Award or, if appropriate, provide for a cash payment to the Participant to whom
such Award was granted in partial consideration for the exchange of the Award.

     (e) Other Changes. In the event of any change in the capitalization of the
Company or corporate change other than those specifically referred to in
subsections (b), (c) or (d), the Committee shall make equitable adjustments in
the number and class of shares subject to Awards outstanding on the date on
which such change occurs and in such other terms of such Awards.

     (f) No Other Rights. Except as expressly provided in the Plan, no Eligible
Director shall have any rights by reason of any subdivision or consolidation of
shares of stock of any class, the payment of any dividend, any increase or
decrease in the number of shares of stock of any class or any dissolution,
liquidation, merger or consolidation of the Company or any other corporation.
Except as expressly provided in the Plan, no issuance by the Company of shares
of stock of any class, or securities convertible into shares of stock of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of shares or amount of other property subject to, or the
terms related to, any Award.”

--------------------------------------------------------------------------------





AMENDMENT TO THE
2006 STOCK PLAN
FOR
NON-EMPLOYEE DIRECTORS OF
HONEYWELL INTERNATIONAL INC.

     The 2006 Stock Plan for Non-Employee Directors of Honeywell International
Inc. (“the Plan”), is hereby amended effective January 1, 2007 replacing in its
entirety the second paragraph of Schedule A with the following new paragraph:

Grant of Stock Options. Each Eligible Director who continues in office following
the Annual Meeting of Shareowners will receive a grant of 5,000 Stock Options
with an Exercise Price equal to the Fair Market Value as of such date. The Stock
Options will vest in cumulative installments of 25% on April 1 of the first year
following the date of grant, an additional 25% on April 1 of the second and
third years following the date of grant, and the remaining 25% on April 1 of the
fourth year following the date of grant.

--------------------------------------------------------------------------------